DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 06/20/2022.  
Status of the Claims
	In applicant’s amendments, claims 3, 6-8, and 12 were cancelled, claims 1, 4, 9, 11, 13, and 15 were amended, and new claim 16 was added.  Claims 1-2, 4-5, 9-11, and 13-16 are currently pending and considered below. An action on the merits now follows.

Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  The interpretations under 35 U.S.C. § 112(f) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 1 recites: “the platform”. There is a lack of antecedent basis for this limitation within the claims. The previous reciting of the platform was cancelled from claim 13. Applicant is suggested to amend the limitation to ---a platform---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-10, 13, and 16 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20090137372 A1 (Gates).
	Regarding Independent Claim 1, Gates discloses a jump box for use in training (training bench 23; a user is capable of jumping on the seat 1) comprising: 
	a flat platform (seat 1; see Figure 1A for the seat 1 having a flat upper surface) that slopes downward as it extends from a back of the jump box to a front of the jump box (Figure 1A: Annotated);

    PNG
    media_image1.png
    322
    546
    media_image1.png
    Greyscale

Figure 1A: Gates Annotated
	 a base (base axle support 9) having a plurality of legs (legs 9A-9D); 
	and one vertical support (main support column 7, 8) with a first end and a second end (Figure 1A: Annotated); 
	wherein the first end of the one or more vertical supports is attached to the base such that the one or more vertical supports extend upward and away from the base (see Figure 1A wherein the bottom first end of column 8 is attached to the base and extends upwards); 
	and wherein the second end of the one or more vertical supports is attached to a horizontally oriented crossbar (mounting plate 2; mounting plate 2 is horizontal between its left and right sides);
	and wherein the one or more vertical supports features a height adjustment system (holes 16-22 and pin 5).  
	Regarding Claim 4, Gates further discloses the jump box of Claim 1 wherein the plurality of legs extends horizontally away from the vertical supports (see Figure 9 wherein the legs are perpendicular to the vertical support and are horizontal) such that the plurality of legs are not parallel with each other (see Figure 9 wherein the legs 130B and 130C are not parallel).  
	Regarding Claim 5, Gates further discloses the jump box of Claim 9 further comprising a counterweight (outboard portions 132) operably connected to the platform (outboard portions 132 are counterweights as they function as counterbalance weight and forces of the seat 1 and prevent the bench 23 from tipping).  

	Regarding Independent Claim 9, Gates discloses a jump box for use in training (training bench 23; a user is capable of jumping on the seat 1, Figure 9) comprising: 
	a flat platform (seat 1) with a front edge and a back edge (Figure 1A: Annotated) wherein the platform is supported such that the front edge is lower than the back edge of the platform (see Figure 1A: Annotated); 
	one vertical support (support column 7, 8); 
	a base (base 25) with at least two legs (legs 130A-D) extending away from a crossbar (ae axis portion 9; portion 9 is the horizontal bar connected to portion 112); 
	wherein each leg extends away from the crossbar at an obtuse angle to the crossbar (see Figure 9 wherein the legs 130A-D extend away at obtuse angles from the crossbar).
	Regarding Claim 10, Gates further discloses the jump box of Claim 9 further comprising a counterweight (outboard portions 132) operably connected to the platform (outboard portions 132 are counterweights as they function as counterbalance weight and forces of the seat 1 and prevent the bench 23 from tipping).  
	
	Regarding Independent Claim 13, Gates discloses a jump box for use in training (training bench 23; a user is capable of jumping on the seat 1, Figure 9) comprising:
	a base (base 25) having a plurality of horizontally oriented legs (legs 130A-130B and portions 132A-132B) each leg having a distal end (inboard portions 130A-130B) and a proximate end (outer portions 132A-132B); 
	a crossbar (base axis portion 9) attached to the distal end of each leg such that each leg extends away from the crossbar at an obtuse angle (each inboard portion 130A-130B is attached to the base axis portion 9 located centrally between the legs and each leg extends at obtuse angles relative to the base portion 9) causing the proximate ends of the legs to be farther apart than the distal ends of the legs (proximal outer portions 132A-132B are located farther from the portion 9 than the inboard portions 130A-130B; 
	and one or more vertical supports (inner and outer support columns 7, 8) attached at a first end to the crossbar and at a second end (Figure 9: Annotated) to a horizontal support bar (mounting plate 2).

    PNG
    media_image2.png
    453
    603
    media_image2.png
    Greyscale

Figure 2A: Gates Annotated 
	Regarding Claim 16, Gates further discloses a flat platform (seat 1; see Figure 1A for the seat 1 having a flat upper surface) that slopes downward as it extends from a back of the jump box to a front of the jump box (Figure 1A: Annotated).

    PNG
    media_image1.png
    322
    546
    media_image1.png
    Greyscale

Figure 3A: Gates Annotated
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090137372 A1 (Gates) in view of US 4150851 A (Cienfuegos).
	Regarding Claim 2, Gates disclose the invention as substantially claimed, see above. Gates further disclose a plurality of holes (holes 14-22) featured by the one or more vertical supports (see Figure 9 wherein columns 7,8 have the vertical array of holes along their length), and at least one pin (pin 6) configured to fit into the plurality of holes (pin 6 is selectively fitted into the holes 14-22 to adjust the height of the seat 1 relative to the ground). Gates does not disclose at least one cable operably connected to at least one spring that is operably connected to the at least one pin configured to fit into the plurality of holes, such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin.  
	Cienfuegos teaches an analogous exercise device solving the same issue of adjustable seat height using telescopic tubular members with a vertical array of holes comprising:
	 a seat (seat 18); one or more vertical supports (seat post 16 and seat post 14); 
and a plurality of holes (holes 30 and hole 36) featured by the one or more vertical supports (post 14 has a plurality of holes 30 and post 16 has hole 36) and at least one cable (cable 50) operably connected to at least one spring (coil spring 48) that is operably connected to at least one pin (pin 38) configured to fit into the plurality of holes (see Figure 1), and the cable is further attached to a handle (handle 54) on the frame (frame member 12); 
	such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin (actuating lever 54 actuates and pulls pin 38 out of holes 30, 36 allowing for vertical adjustment of the seat).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the pin to include a coil spring, cable, and to modify the vertical column with a frame member with handle, as taught by Cienfuegos, in order to provide an adjustable mechanism that allows the user to adjust the height of the seat while still sitting (Col. 1, lines 7-10) and to prevent loss of the pin.

	Regarding Claim 11, Gates disclose the invention as substantially claimed, see above. Gates further disclose a plurality of holes (holes 14-22) featured by the one or more vertical supports (see Figure 9 wherein columns 7,8 have the vertical array of holes along their length), and at least one pin (pin 6) configured to fit into the plurality of holes (pin 6 is selectively fitted into the holes 14-22 to adjust the height of the seat 1 relative to the ground). Gates does not disclose at least one cable operably connected to at least one spring that is operably connected to the at least one pin configured to fit into the plurality of holes, such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin.  
	Cienfuegos teaches an analogous exercise device solving the same issue of adjustable seat height using telescopic tubular members with a vertical array of holes comprising:
	 a seat (seat 18); one or more vertical supports (seat post 16 and seat post 14); 
and a plurality of holes (holes 30 and hole 36) featured by the one or more vertical supports (post 14 has a plurality of holes 30 and post 16 has hole 36) and at least one cable (cable 50) operably connected to at least one spring (coil spring 48) that is operably connected to at least one pin (pin 38) configured to fit into the plurality of holes (see Figure 1), and the cable is further attached to a handle (handle 54) on the frame (frame member 12); 
	such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin (actuating lever 54 actuates and pulls pin 38 out of holes 30, 36 allowing for vertical adjustment of the seat).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the pin to include a coil spring, cable, and to modify the vertical column with a frame member with handle, as taught by Cienfuegos, in order to provide an adjustable mechanism that allows the user to adjust the height of the seat while still sitting (Col. 1, lines 7-10) and to prevent loss of the pin.
	Regarding Claim 14, Gates disclose the invention as substantially claimed, see above. Gates further disclose a plurality of holes (holes 14-22) featured by the one or more vertical supports (see Figure 9 wherein columns 7,8 have the vertical array of holes along their length), and at least one pin (pin 6) configured to fit into the plurality of holes (pin 6 is selectively fitted into the holes 14-22 to adjust the height of the seat 1 relative to the ground). Gates does not disclose at least one cable operably connected to at least one spring that is operably connected to the at least one pin configured to fit into the plurality of holes, such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin.  
	Cienfuegos teaches an analogous exercise device solving the same issue of adjustable seat height using telescopic tubular members with a vertical array of holes comprising:
	 a seat (seat 18); one or more vertical supports (seat post 16 and seat post 14); 
and a plurality of holes (holes 30 and hole 36) featured by the one or more vertical supports (post 14 has a plurality of holes 30 and post 16 has hole 36) and at least one cable (cable 50) operably connected to at least one spring (coil spring 48) that is operably connected to at least one pin (pin 38) configured to fit into the plurality of holes (see Figure 1), and the cable is further attached to a handle (handle 54) on the frame (frame member 12); 
	such that pulling on the at least one cable causes the at least one spring to stretch producing a pulling force on the at least one pin (actuating lever 54 actuates and pulls pin 38 out of holes 30, 36 allowing for vertical adjustment of the seat).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the pin to include a coil spring, cable, and to modify the vertical column with a frame member with handle, as taught by Cienfuegos, in order to provide an adjustable mechanism that allows the user to adjust the height of the seat while still sitting (Col. 1, lines 7-10) and to prevent loss of the pin.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090137372 A1 (Gates) in view of US 4150851 A (Cienfuegos) in further view of US 20170209735 A1 (McCall).
	Regarding Claim 15, Gates in view of Cienfuegos discloses the invention a substantially claimed, see above. Gates further discloses the invention as a training bench for alternatively supporting the feet or torso (“to provide support for the back or front of the person's torso while the person's feet are on the horizontal surface, or for supporting the person's feet while the person sits on the horizontal surface” ¶ 9) and further that other designs utilizing T or L shaped legs are considered alternative for leg structures (¶ 46) and wherein the crossbar is a hollow metal bar (see Figure 1). Gates does not disclose a T-shaped leg attached to the crossbar and extending horizontally away from the crossbar in a direction opposite the direction the legs extend away from the crossbar.  
	McCall teaches an analogous exercise training bench solving the same issue of horizontal leg supports for a bench comprising: a base (frame 24) having a plurality of horizontally oriented legs (base members 26,) each leg having a distal end and a proximate end (Figure 13: Annotated); 
	a crossbar (base frame member 116) attached to the distal end of each leg such that each leg extends away from the crossbar (see Figure 13);
	and one or more vertical supports (leg section 46) attached at a first end to the crossbar (see Figure 12); 
	and a leg attachment (leg attachment 140) comprising a T-shaped leg (horizontal base 150, Figure 14; see wherein the T shape comprises the horizontal base 150 with insert 148) attached to the crossbar (via insert 148 into the hollow interior of member 116) extending horizontally away from the crossbar (see Figure 12).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Gates with a selectably attachable leg attachment with T-shaped leg, as taught by McCall, in order to allow the user to further exercise and strengthen their legs and diversify the leg exercises offered (¶ 56).
	Gates in view of Cienfuegos and McCall further disclose the T-shaped leg extending horizontally away from the crossbar in a direction opposite the direction the legs extend away from the crossbar (T-shaped horizontal base 150 while inserted into base portion 9 would extend away on the opposing side relative to legs 130A-130B).


Response to Arguments
Applicant’s arguments (Pages 5-8) with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments (start on Page 8 and end of Page 9 regarding the not analogous art) rely on language solely recited in preamble recitations in Claims 1, 9, and 13. 
 When reading the preamble in the context of the entire claim, the recitation "a jump box for training athletes to jump" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Similarly, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784